Exhibit 10.1

 

COMBIMATRIX CORPORATION

TRANSACTION BONUS PLAN

 

1.                                      Purpose.  CombiMatrix Corporation, a
Delaware corporation (the “Company”) considers it essential to the best
interests of its shareholders to induce certain employees to continue their
position with the Company and to encourage such individuals to exert their very
best efforts in connection with a Qualifying Transaction.  Therefore, the Board
and the Compensation Committee of the Board have determined that the CombiMatrix
Corporation Transaction Bonus Plan (the “Plan”) should be adopted to reinforce
and encourage the attention and dedication of the individuals who hold awards
under the Plan (each, a “Participant” collectively, the “Participants”), to
their assigned duties.  This Plan is effective as of December 2, 2015.

 

2.                                      Definitions.  The following terms are
defined as set forth below:

 

(a)                                 “Award Percentage” means the percentage, as
approved by the Compensation Committee of the Board, of the Transaction Bonus
Pool that a Participant may be eligible to receive under the Plan.

 

(b)                                 “Board” means the Board of Directors of the
Company or any committee thereof that has been delegated the authority to
administer the Plan.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(d)                                 “Company” means the Company and its
subsidiaries (and their respective successors).

 

(e)                                  “Net Proceeds” means, in connection with a
Qualifying Transaction, an amount equal to the net aggregate value of cash
and/or property (e.g., securities, notes, etc.) paid or payable to the
shareholders of the Company in connection with such Qualifying Transaction prior
to any payment under this Plan, less all costs, fees, expenses and disbursements
incurred by or on behalf of the Company in connection with such Qualifying
Transaction, including, without limitation, legal, accounting, brokerage and
banking costs, fees, expenses and disbursements.  In the event that all or part
of the consideration received by the Company or the shareholders of the Company
in a transaction is in the form of securities, the Net Proceeds shall be deemed
to include the fair market value of such securities, determined on the same
basis on which such securities were valued in the transaction.

 

(f)                                   “Qualifying Transaction” means (i) the
sale of Company assets that have a total gross fair market value equal to or
more than fifty percent (50%) of the total gross fair market value of all assets
of the Company immediately before such sale, or (ii) the sale of stock of the
Company, or a merger, consolidation or other combination by the Company, as a
result of which the shareholders immediately before the transaction own less
than a majority-in-interest of the voting securities of the company surviving
such transaction, and in each case in (i) and (ii) above only to the extent such
event also constitutes a “change in control event” for purposes of Section 409A
of the Code.

 

--------------------------------------------------------------------------------


 

(g)                                  “Transaction Bonus” means, with respect to
a Participant, an amount equal to the Participant’s Award Percentage multiplied
by the Net Proceeds.

 

(h)                                 “Transaction Bonus Pool” means the greater
of (i) $1,000,000 or (ii) ten percent (10%) of the Net Proceeds.  The aggregate
value of all Transaction Bonuses shall not exceed the Transaction Bonus Pool.

 

3.                                      Participants and Awards.

 

(a)                                 The Compensation Committee of the Board may
select from time to time certain employees of the Company to be Participants
hereunder.

 

(b)                                 For avoidance of doubt, any authorized but
unissued Award Percentages (and Awards forfeited without re-issuance) shall not
be allocated to any Participant upon a Qualifying Transaction except to the
extent expressly provided by the Board and/or Compensation Committee of the
Board.  The total of all Award Percentages awarded under the Plan shall not
exceed the Transaction Bonus Pool.

 

(c)                                  Prior to the consummation of a Qualifying
Transaction, the Board and/or Compensation Committee of the Board may condition
payment of all or any portion of the Transaction Bonus Pool or a Transaction
Bonus on the achievement of one or more sale price targets, and such targets
shall be determined in the sole discretion of the Board and/or Compensation
Committee of the Board.

 

(d)                                 In the event of, prior to a Qualifying
Transaction, any capital contributions by the shareholders, financing rounds or
other capital infusions or distributions, any stock dividend or split,
recapitalization, merger, consolidation, spinoff, reorganization, combination or
exchange of shares or other similar corporate change, then if the Board and/or
Compensation Committee of the Board, in its sole discretion, determines that
such change equitably requires an adjustment in the Plan, the Transaction Bonus
Pool or Transaction Bonuses awarded to Participants, such adjustment shall be
made and shall be conclusive and binding for all purposes of the Plan.

 

4.                                      Administration.  The Board and/or
Compensation Committee of the Board shall have the sole discretionary power to
administer and interpret the provisions of this Plan and make all decisions and
exercise all rights of the Company with respect to the Plan.  The Board and/or
Compensation Committee of the Board shall have final administrative authority to
calculate, in its sole discretion, the amount of any Transaction Bonus Pool
hereunder and benefits to be paid or allocated to Participants hereunder and
shall also have the exclusive administrative authority to make all other
determinations including, without limitation, the interpretation and
construction of the Plan and the determination of relevant facts, regarding the
entitlement to benefits hereunder and the amount of benefits to be paid under
the Plan.

 

5.                                      Transaction Payments.

 

(a)                                 In connection with the consummation of a
Qualifying Transaction, the Board and/or Compensation Committee of the Board
shall determine the amount of the Transaction Bonus Pool and the amount of each
resulting Transaction Bonus.  The aggregate value of all Transaction Bonuses
shall not exceed the Transaction Bonus Pool.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Participants who are employed by the Company
on the date of consummation of a Qualifying Transaction shall be entitled to
receive a Transaction Bonus as provided herein.  For purposes of clarity, no
Participant shall have any right to a Transaction Bonus hereunder unless and
until a Qualifying Transaction occurs while the Plan is in effect.

 

(c)                                  In the event a Participant terminates
employment for any reason prior to a Qualifying Transaction, such Participant
shall forfeit any rights to any payments under this Plan and shall not be
entitled to a Transaction Bonus.

 

(d)                                 The Transaction Bonuses shall be paid in
cash (or such other securities or property attributable to any non-cash Net
Proceeds) within 10 business days following consummation of the Qualifying
Transaction; provided that the Board may amend the terms of the Plan to pay on
the same schedule and under the same terms and conditions as apply to payments
or distributions to the shareholders of the Company generally in connection with
the Qualifying Transaction (subject to any applicable 409A limitations described
in Section 6 below).

 

6.                                      Section 409A.  The provisions regarding
all payments to be made hereunder shall be interpreted in such a manner that all
such payments either comply with Section 409A of the Code or are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.  To the extent that any amounts payable hereunder
are determined to constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, such amounts shall be subject to such
additional rules and requirements as specified by the Board from time to time in
order to comply with Section 409A of the Code and the settlement of any such
amounts may not be accelerated or delayed except to the extent permitted by
Section 409A of the Code.  Transaction Bonuses, if any, paid on the same
schedule and under the same terms and conditions as apply to payments made to
the shareholders of the Company generally in connection with the Qualifying
Transaction and all such Transaction Bonuses shall be paid not later than
five (5) years after the Qualifying Transaction unless any such amounts remain
subject to a substantial risk of forfeiture for purposes of Section 409A of the
Code at that time.  In the event that amounts are subject to such a substantial
risk of forfeiture at the end of such five (5)-year period, such amounts shall
be paid to Participants as soon as reasonably practicable after the substantial
risk of forfeiture lapses, but in no event later than March 15th of the year
following the year in which such substantial risk of forfeiture lapses.  The
Company makes no representation or warranty and shall have no liability to any
Participant or any other person if any payments under any provisions of this
Plan are determined to constitute deferred compensation under Section 409A of
the Code that are subject to the twenty percent (20%) tax under Section 409A of
the Code.

 

7.                                      Miscellaneous.

 

(a)                                 Amendment and Termination.  Except as
otherwise provided herein, the Board and/or Compensation Committee of the Board
reserves the right to amend the Plan at any time in its sole discretion
provided, however, that except as expressly provided in Section 3, Section 5 or
Section 6, no such amendment shall adversely affect the then-existing rights of
a Participant with regard to the Plan (including without limitation his or her
rights to previously allocated Award Percentage) absent his or her written
consent.

 

3

--------------------------------------------------------------------------------


 

(b)                                 No Contract for Continuing Services.  This
Plan shall not be construed as creating any contract for continued services
between the Company and any Participant and nothing herein contained shall give
any Participant the right to be retained as an employee or director of the
Company.

 

(c)                                  No Transfers.  A Participant’s rights in an
interest under the Plan may not be assigned or transferred other than to the
Participant’s heirs by reason of the Participant’s death.

 

(d)                                 Unfunded Plan.  The Plan shall be unfunded
and shall not create (or be construed to create) a trust or separate fund.  To
the extent that any Participant holds any rights by virtue of an award under the
Plan, such right shall be no greater than the right of an unsecured general
creditor of the Company.

 

(e)                                  Governing Law.  The Plan shall be construed
in accordance with and governed by the laws of the State of Delaware, without
regard to any principles of conflict of laws of such state that would require
the application of the laws of any other jurisdiction.

 

(f)                                   Tax Withholding.  The Company shall have
the right to deduct from all payments hereunder any taxes required by law to be
withheld with respect to such payments.

 

(g)                                  Enforceability.  If any portion or
provision of this Plan shall to any extent be declared illegal or unenforceable
by a court of competent jurisdiction, then the remainder of this Plan, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Plan shall be valid and enforceable to
the fullest extent permitted by law.

 

(h)                                 Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of any party to require the performance of any term or obligation of
this Plan, or the waiver by any party of any breach of this Plan, shall not
prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.

 

(i)                                     Successors.  This Plan shall inure to
the benefit of and be binding upon the Company and the Participants, their
respective successors, executors, administrators, heirs and permitted assigns. 
In addition to any obligations imposed by law upon any successor to the Company,
the Company will use its reasonable efforts to require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Plan in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.

 

4

--------------------------------------------------------------------------------